Citation Nr: 0940428	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  03-25 326A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to February 
1975.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 decision by the RO in Los Angeles, 
California that denied service connection for diabetes 
mellitus.  A video conference hearing was held before the 
undersigned Veterans Law Judge in August 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran essentially relates his current diabetes mellitus 
to alleged exposure to herbicides during his service in Korea 
from 1967 to 1968.  He has submitted Internet articles 
concerning the use of herbicides in Korea and concerning his 
unit while he was stationed in Korea.

He contends that during service he was stationed at a radio 
installation for Voice of the United Nations Command, Site B 
(VUNC-B) in the Chorwon Valley of Korea, which was near the 
Demilitarized Zone (DMZ).  In April 2005, he stated that 
VUNC-B was 4 kilometers south of the DMZ, and that he was 
constantly in the fence area of the DMZ.  He said he 
recovered human remains at the Pork Chop Hill Korean War 
battle site.  In June 2007, he stated that he recovered human 
remains in the DMZ itself, and that VUNC-B was 2 kilometers 
south of the DMZ.

The Veteran's service personnel records reflect that he 
served in the Army from 1966 to 1975, and that from early May 
1967 to early December 1968 he was a fixed station attendant 
assigned to "Augm, 7thPsyOpGpKorea (P4-0007-02)."  Records 
on file reflect that the Korea Detachment of the 7th 
Psychological Operations Group was redesignated as the 24th 
PsyOp Detachment in early December 1968.  It appears that the 
7th Psychological Operations Group was part of the 14th PsyOp 
Battalion.


Type II diabetes mellitus is included among diseases for 
which service connection may be presumed due to an 
association with exposure to herbicide agents.  38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. § 3.309(e) (2009).  Additionally, 
the Veteran is not precluded from presenting proof of direct 
service connection.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

A veteran who served in the Republic of Vietnam during the 
period from January 9, 1962 to May 7, 1975 shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  38 U.S.C.A. § 1116(f).  In this case, the RO 
obtained a determination from the National Personnel Records 
Center (NPRC) that the Veteran did not serve in Vietnam, 
which the Veteran does not dispute.

The Department of Defense (DoD) has identified specific units 
that served in areas along the DMZ in Korea where herbicides 
were used between April 1968 and July 1969.  If it is 
determined that a veteran who served in Korea during this 
time period belonged to one of the units identified by DoD, 
then it is presumed that the veteran was exposed to 
herbicides and the presumptions outlined in 38 C.F.R. 
§ 3.309(e) will apply.  There is no record of the Veteran 
being in one of the specified military units that served in 
areas along the DMZ in Korea.  See VA's updated Adjudication 
Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, 
Section C, para. 10(l).

VA has developed specific procedures to determine whether a 
veteran was exposed to herbicides when, as in this case, a 
veteran alleges service along the DMZ between April 1968 and 
July 1969, and was assigned to a unit other than one of the 
specified units.  VA must submit a request to the U.S. Army 
and Joint Services Records Research Center (JSRRC) for 
verification of the location of a veteran's unit.  See VA's 
updated Adjudication Procedure Manual, M21-1MR, Part IV, 
Subpart ii, Chapter 2, Section C, para. 10(l).

The claims file reflects extensive efforts by the RO attempt 
to verify the location of the Veteran and his unit (7th 
Psychological Operations Group, Korea) during the period from 
April to December 1968.  Nonetheless, a review of the file 
does not show that the location of the Veteran and his unit 
during this period has been clearly identified.  

In August 2008, the JSRRC informed the RO that it could not 
conduct a morning/sick report search based on the information 
furnished by the RO, and requested complete organizational 
and unit information.  In December 2008, the JSRRC indicated 
that it was unable to determine the Veteran's precise unit 
location.  (In both information requests, the RO had 
identified the Veteran's unit only as "Augm, 7thPsyOpGpKorea 
(P4-0007-02).")  In December 2008, the JSRRC advised the RO 
to contact the National Archives and Records Administration 
(NARA), Textual Reference Branch, to obtain unit records.  
When the RO did so, the NARA merely replied that it had no 
means of determining whether the Veteran was exposed to 
herbicides.  It does not appear that the NARA made any 
attempt to search for the Veteran's unit records.

In 2009, the RO finally received a reply from the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) (the 
former name of the JSRRC), dated in August 2007.  In this 
reply, the USASCRUR indicated that it had reviewed the 1968 
history of the 24th PSYOP detachment (formerly the 7th PSYOP 
Group), that there were several detachments of that unit on 
the DMZ in Korea, and that military records showed that 
herbicides were used along the southern boundary of the DMZ 
during 1967 to 1969 by Republic of Korea Armed Forces.

The Board finds that another request for information should 
be made to both the JSRRC and the NARA, which includes the 
information that the Veteran was part of the 7th 
Psychological Operations Group, 14th Psychological Operations 
Battalion, and that the Korea Detachment of the 7thPsyOp 
Group was redesignated as the 24th PsyOp Detachment in early 
December 1968.  The RO should attempt to obtain unit records 
and morning reports dated from April 1968 to December 1968.

Finally, the Board notes that additional pertinent evidence 
was received from the Veteran in August 2009, within 90 days 
after certification to the Board, and the Veteran has not 
waived initial RO review of such evidence.  See 38 C.F.R. 
§ 20.1304(a),(c).  As this case is being remanded for other 
reasons, the RO should review this additional evidence when 
readjudicating this claim after completion of the additional 
development requested below.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to confirm 
through official channels the Veteran's 
alleged service in or near the DMZ in 
Korea pursuant to M21-1MR, Part IV, 
Subpart ii, Chapter 2, Section C, para. 
10(l).  Any response or finding should be 
associated with the Veteran's VA claims 
folder.  

Specifically, the RO/AMC should send 
requests for information to both the JSRRC 
and the NARA that includes the information 
that the Veteran was part of the 7th 
Psychological Operations Group, 14th 
Psychological Operations Battalion, and 
that the Korea Detachment of the 7thPsyOp 
Group was redesignated as the 24th PsyOp 
Detachment in early December 1968.  The RO 
should attempt to obtain unit records and 
morning reports dated from April 1968 to 
December 1968 for the 7thPsyOp Group and/or 
the 24th PsyOp Detachment.

If the JSRRC or NARA directs the RO/AMC to 
other information repositories, additional 
requests should be made to those 
facilities.

2.  The RO should readjudicate the claim 
with consideration of all additional 
evidence received by VA since the last 
Supplemental Statement of the Case in 
April 2009.  If the benefits sought are 
not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


